DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Amendments
Claims 1-20 are pending. Claims 1, 8, and 15 are amended. Examiner has numbered the lines of claim 1 and filed this document with code IMIS.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  The claims are missing a transition word after the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, each recitation of “provide” and its forms are indefinite EXCEPT for “providing” in lines 11 and 21. The claim does not recite a destination for the user vector in line 4, user matrix in line 10, item vector in line 20, and item matrix in line 27.  Lines 11 -12, starting with “the user latent vector” are indefinite because it is unclear what claim limitation the phrase “in the user matrix” modifies. It is unclear if the user latent vector is being provided to the user matrix. Lines 22-23 are indefinite because it is unclear what claim limitation the phrase “in the item matrix” modifies. It is unclear if the item latent vector is being provided to the item matrix. For purposes of examination, Examiner interprets “provide” to mean “generate”.
In claim 1, line 14, “for each item in a set of items” is indefinite because the context of the items is unclear. The claim has not introduced any items in a set of items. 
	The limitations “an attention weight” in line 21 and “attention weights” in line 23 of claim 1 are indefinite because it is unclear whether they are the same attention weights recited in lines 11 and 12.
The terms “attention layer” in lines 9, 10, 19, and 21 and “fully connected layers” in line 26 are indefinite because these terms are unclear to Examiner. Claim 1 lacks a nexus between the layers and the attentive neural collaborating filtering. It is unclear whether the layers are part of the attentive neural collaborative filtering, or whether they are part of a single neural network or different neural networks. For purposes of examination, Examiner interprets claim 1 to mean the attention layers and the multiple fully connected layers belong to a single neural network.

	Claims 8 and 15 recite the same features as claim 1. Claims 8 and 15 are rejected for the reasons set forth in the rejection of claim 1.
	Claims 2-7, 9-14, and 16-20 are rejected for failing to cure the deficiencies of claims 1, 8, and 15 upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
CLAIM 1 
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The claim recites the following limitations:
determining a user latent vector by processing the user vector through an attribute embedding look-up and an attention layer, the attribute embedding look-up providing a vector for each user attribute to provide a user matrix, the attention layer providing an attention weight to each user attribute, the user latent vector being provided as a weighted sum of values of each user attribute in the user matrix based on attention weights; and (Mathematical calculation [MC])

determining an item latent vector by processing the item vector through the attribute embedding look-up and the attention layer, (MC)
the attribute embedding look-up providing a vector for each item attribute to provide an item matrix, the attention layer providing an attention weight to each item attribute, the item latent vector being provided as a weighted sum of values of each item attribute in the item matrix based on attention weights, and processing the user latent vector and the item latent vector through multiple fully connected layers to extract higher order features, and (MC)
learn relationships between the user and the item, and to provide a user-item score that represents a compatibility between the user and the item. (Mental process of judgement)
The mental process can reasonably be performed in one’s mind with the aid of pencil and paper, but for the processors. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
attentive neural collaborative filtering for modeling implicit feedback
one or more processors
providing a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, each value being determined from an index look-up based on a user identifier, the user vector being representative of a user associated with the user identifier;
providing an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, 
Attentive neural collaborative filtering and processors are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h).  Providing a user vector and providing an item vector are mere data-gathering, which is insignificant extra-solution as 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Attentive neural collaborative filtering for modeling implicit feedback and processors are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Providing a user vector and providing an item vector are well-understood, routine, conventional activities, as discussed in MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following
limitations: wherein processing further comprises concatenating the user latent vector and the item latent vector. (Mathematical computation)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application and the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element:
caching a plurality of user latent vectors and a plurality of item latent vectors.
The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Caching data is mere data-gathering, which is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Caching data is storing data in memory. This is a well-known, routine, conventional activity, as discussed in MPEP 2106.05(d), subsection II, example (iv). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
transferring a plurality of user latent vectors and a plurality of item latent vectors from random access memory (RAM) to video RAM (VRAM)
storing the plurality of user latent vectors and item latent vectors as respective matrices.
These additional elements are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Both transferring data and storing data are data-gathering which is insignificant extra-solution activity, as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional elements are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Both transferring data and storing data are well-understood, routine, conventional activities, as discussed in MPEP 2106.05(d), subsection II, examples (i) and (iv). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
executing a selection algorithm (Mathematical calculation)
to select one or more items from the set of items (Mental process of judgement)
to recommend to the user. (Mental process of judgement)
The mental process may be reasonably performed in one’s mind with the aid of pencil and paper, but for the processor. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2
a graphical processor unit (GPU)
The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional element is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 5.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 5 are incorporated. The claim recites the following limitation: 
wherein the one or more items are selected based on respective user-item scores. (Mental process of judging)
The mental process may reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application and the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter. 
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation:
wherein the attention layer automatically determines weights to be applied to respective user attributes in the user vector and item attributes in the item vector. (Mathematical calculation)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application and the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The claim is not patent eligible.

Claims 8-14 are product claims reciting the same features as method claims 1-7, respectively. Claims 8-14 are rejected for the reasons set forth in the rejections of claims 1-7, respectively.
Claims 15-20 are system claims reciting the same features as method claims 1-6, respectively. Claims 15-20 are rejected for the reasons set forth in the rejections of claims 1-6, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Representation Learning of Users and Items for Review Rating Prediction Using Attention-based Convolutional Neural Network”) in view of He et al. (“Neural Collaborative Filtering”, see PTO-892 filed 03/18/2021).

Regarding CLAIM 1, Seo teaches: A computer-implemented method for attentive neural collaborative filtering for modeling implicit feedback, the method being executed by one or more processors and comprising: (Abstract on p. 1; p. 3, § 3; GPU is taught at p. 5, col. 2, § 4.4, last paragraph) 
providing, by the one or more processors, a user vector comprising a plurality of user attributes, each user attribute having a value assigned thereto, each value being determined from an index look-up based on a user identifier, the user vector being representative of a user associated with the user identifier; (Please refer to Fig. 1 on p. 4, to p. 3, col. 2, ¶ “Embedding Layer” and the additional citations in brackets. User vector is a user document                         
                            
                                
                                    D
                                
                                
                                    u
                                
                            
                        
                     [p. 5, col. 2, lines 1-5]. User attributes are words in the set of words V. Each word has a value from 1 to T which represents its sequential position in the document [p. 4, col. 1, line 4]. Each word position is based on the user identifier u for the user document.)
determining, by the one or more processors, a user latent vector by processing the user vector through an attribute embedding look-up and an attention layer, the attribute embedding look-up providing a vector for each user attribute to provide a user matrix, the attention layer providing an attention weight to each user attribute, the user latent vector being provided as a weighted sum of values of each user attribute in the user matrix based on attention weights; and (Attribute embedding look-up is a word embedding lookup operation [p. 3, col. 2, ¶ “Embedding Layer”; p. 5, col. 2, § 4.4, lines 1-4]. Attention layer is taught on p. 3, col. 2, ¶ “Attention module on the left” and in Fig. 1, “Attention”. User latent vector is the weighted word embedding in                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                     which is output of the attention layer [p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”].)
for each item in a set of items:
providing, by the one or more processors, an item vector comprising a plurality of item attributes, each item attribute having a value assigned thereto, the item vector being specific to an item in the set of items, (In Fig. 1 on p. 4, the item network has the same structure as the user Item vector is an item document                         
                            
                                
                                    D
                                
                                
                                    u
                                
                            
                        
                     [p. 5, col. 2, lines 1-5]. For the next mappings, refer to p. 3, col. 2, ¶ “Embedding Layer”. Item attributes are words in the set of words V. Each word has a value from 1 to T which represents its sequential position in the document [p. 4, col. 1, line 4]. Each word position is based on the item identifier for the item document.)
determining, by the one or more processors, an item latent vector by processing the item vector through the attribute embedding look-up and the attention layer, the attribute embedding look-up providing a vector for each item attribute to provide an item matrix, the attention layer providing an attention weight to each item attribute, the item latent vector being provided as a weighted sum of values of each item attribute in the item matrix based on attention weight, and (Attribute embedding look-up is an item embedding lookup operation [p. 3, col. 2, ¶ “Embedding Layer”; p. 5, col. 2, § 4.4, lines 1-4]. Attention layer is taught on p. 3, col. 2, ¶ “Attention module on the left” and in Fig. 1, “Attention”. Item latent vector is the weighted word embedding in                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                     which is output from the attention layer [p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”].)
processing, by the one or more processors, the user latent vector and the item latent vector through multiple fully connected layers to extract higher order features, (Seo teaches processing the vectors through one fully connected layer at p. 4, col. 2, ¶ “Final layers”, lines 3-4 and Fig. 1, “FC layer”. On p. 4, the Fig. 1 caption teaches extracting latent representation of users or items.)
and learn relationships between the user and the item, and to provide a user-item score that represents a compatibility between the user and the item. (p. 5, col. 1 teaches estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                     
                                    i
                                
                            
                        
                     for user u and item i. P. 1, col. 1, lines 1-11 teach learning relationships between user and item. Also, the rating is a learnt relationship under the BRI of the claim.)
processing user and item latent vectors through multiple fully connected layers
	But He teaches: processing user and item latent vectors through multiple fully connected layers (He p. 3, Fig. 2 “Neural CF Layers”; p. 3, col. 2, first full paragraph, lines 5-10; p. 4, col. 2, § 3.3, lines 7-10)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed Seo’s latent vector through multiple fully connected layers as disclosed by He. A motivation for the combination is that using deeper layers of neural networks offers better recommendation performance (He, p. 1, end of Abstract). Each layer of the neural CF layers can be customized to discover certain latent structures of user–item interactions. (He, p. 3, col. 2, first full paragraph, lines 8-10)

	Regarding CLAIM 2, the combination of Seo and He teaches: The method of claim 1, 
However, Seo does not explicitly teach: wherein processing further comprises concatenating the user latent vector and the item latent vector.
	But He teaches: wherein processing further comprises concatenating the user latent vector and the item latent vector. (P. 4, col. 2, § 3.3, lines 1-4; P. 5, Fig. 2 shows concatenating MLP user and item vectors)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have concatenated Seo’s user and item latent vectors before determining a final score, as taught by He. A motivation for the combination is that since neural collaborative filtering adopts two pathways to model users and items, it is intuitive to combine the features of two pathways by concatenating them. (He, p. 4, col. 2, § 3.3, lines 1-4)

CLAIM 5, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: a graphical processor unit (GPU) (p. 5, col. 2, § 4.4, last paragraph)
Although Seo teaches the system may improve product recommendations (p. 7, col. 2, § 6, lines 1-3), Seo does not explicitly teach: executing a selection algorithm using a GPU to select one or more items from the set of items to recommend to the user.
But He teaches: executing a selection algorithm using a GPU to select one or more items from the set of items to recommend to the user. (P. 6, col. 1, ¶ “Evaluation Protocols”, lines 1-9)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recommended items to users, as taught by He, based on Seo’s predicted rating. A motivation for the combination is that Seo’s system is intended for product recommendation. (Seo, p. 7, col. 2, § 6, lines 1-3)

Regarding CLAIM 6, the combination of Seo and He teaches: The method of claim 5, 
	Seo teaches: respective user-item scores. (p. 5, col. 1 teaches estimated rating                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ^
                                    
                                
                                
                                    u
                                    ,
                                     
                                    i
                                
                            
                        
                     for user u  and item i.)
However, Seo does not explicitly teach: wherein the one or more items are selected based on respective user-item scores.
But He teaches: wherein the one or more items are selected based on respective user-item scores. (He also teaches respective user-item score at the bottom of p. 3: “The prediction score                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    u
                                    i
                                
                            
                        
                     then represents how likely i is relevant to u.” He teaches this entire limitation on p. 6, col. 1, ¶ “Evaluation Protocols”, lines 1-9)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recommended items to users, as taught by He, based on Seo’s predicted rating for respective user-item scores. A motivation for the combination is that Seo’s system is intended (Seo, p. 7, col. 2, § 6, lines 1-3). Another motivation is that personalized recommender systems play a pivotal role in alleviating information overload. (He, p. 1, col. 2, lines 1-7)

Regarding CLAIM 7, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: wherein the attention layer automatically determines weights to be applied to respective user attributes in the user vector and item attributes in the item vector. (P. 5, col. 1, paragraph under the equation. The BRI of “automatically determines weights” includes training.)

	Claims 8-9 and 12-14 are product claims reciting the same features as method claim 1-2 and 5-7, respectively. Claims 8-9 and 12-14 are rejected for the reasons set forth in the rejections of claim 1-2 and 5-7, respectively.
	Claims 15-16 and 19-20 are system claims reciting the same features as method claims 1-2, 5, and 7, respectively. Claims 15-16 and 19-20 are rejected for the reasons set forth in the rejections of claims 1-2 and 5-7, respectively.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Representation Learning of Users and Items for Review Rating Prediction Using Attention-based Convolutional Neural Network”) in view of He et al. (“Neural Collaborative Filtering”, see PTO-892 filed 03/18/2021) and Semiannikov et al. (U.S. Patent 8,514,233).

Regarding CLAIM 3, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: further comprising caching a plurality of user latent vectors and a plurality of item latent vectors. (Seo implicitly teaches storing user and item latent vectors during training on p. 5, caching
	But Semiannikov teaches: caching (C. 2, L. 29-39; C. 2, L. 56-63; Claim 1, specifically, C. 5, L. 12-20)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cached Seo’s plurality of user latent vectors and item latent vectors in Semiannikov’s VRAM cache. A motivation for the combination is that caching in VRAM would increase system performance because the VRAM is mostly unused during non-graphics work (C. 1, L. 11-23, 35-40).

Regarding CLAIM 4, the combination of Seo and He teaches: The method of claim 1, 
Seo teaches: a plurality of user latent vectors and a plurality of item latent vectors (Each of these vectors is the weighted word embedding in                 
                    
                        
                            
                                
                                    x
                                
                                ^
                            
                        
                        
                            t
                        
                    
                
             which is output of the attention layer [p. 4, col. 1, first equation and Fig. 1, “Weighted embedding”].)
and storing the plurality of user latent vectors and item latent vectors as respective matrices. (The BRI of this limitation is that each user latent vector is stored as a matrix, and each item latent vector is stored as a matrix. A vector is a 1-dimensional matrix. The claim limitation is implicitly taught by the training disclosed on p. 5, col. 1, in lines 5-7 under the equation.)
However, neither Seo nor He explicitly teaches: further comprising transferring… from random access memory (RAM) to video RAM (VRAM),
	But Semiannikov teaches: further comprising transferring… from random access memory (RAM) to video RAM (VRAM), (C. 1, L. 35-40; C. 3, L. 3-6. Per Fig. 3 and C. 2, L. 66, the data buffer 320 is CPU memory, and data is transferred from the CPU memory to the VRAM cache.)
(C. 1, L. 11-23, 35-40).

Claims 10-11 are product claims reciting the same features as method claims 3-4, respectively. Claims 10-11 are rejected for the reasons set forth in the rejections of claims 3-4, respectively.
	Claims 17-18 are system claims reciting the same features as method claims 3-4, respectively. Claims 17-18 are rejected for the reasons set forth in the rejections of claims 3-4, respectively.

Response to Arguments
The following is Examiner’s response Applicant’s remarks and claim amendments filed 11/10/2021 and the Advisory Action filed 11/22/2021.

Objections to the Claims: The objection to claim 15 has been withdrawn due to the claim amendment.

Claim Rejections Under 35 U.S.C. 103: Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                         

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127